DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robertson (US 2021/0103036) .
The applied reference has a common Applicant/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 

         In regards to claim 1, Robertson discloses a sensor apparatus comprising: (abstract; 34 fig. 3, ‘sensor’)

          a cylindrical sensor window defining an axis oriented substantially vertically; (36 fig. 2, ‘sensor window’; para 0020)

          an air nozzle positioned below the sensor window and aimed upward; and (para 0035; 38, 70 fig 2)

          a sensor-housing-top cap positioned above the sensor window and including a sensor- housing top and a circumferential cap; (60 fig(s) 3-4, ‘Sensor housing top’) 

          wherein the sensor-housing-top cap is a single piece; (60 fig(s) 3-4, ‘Sensor housing top’)

           the circumferential cap includes a topside and an underside, the topside and the underside disposed radially outward from the sensor window, the underside including a groove having a cross-section elongated circumferentially around the axis, the cross-section of the groove curving from a lower end upwardly and outwardly to an upper end.  (40, 58, 60, 62 fig(s) 3-4)


          In regards to claim 2, Robertson discloses a sensor apparatus of claim 1, (see claim rejection 1) wherein the sensor-housing top includes a top surface facing a direction along the axis, and the top surface includes a plurality of fins oriented parallel to each other.  (42 fig. 2, ‘plurality of fins’; para 0021)


          In regards to claim 3, Robertson discloses a sensor apparatus of claim 2, wherein the sensor-housing top includes a side surface extending vertically from the topside of the circumferential cap to the top surface of the sensor-housing top.  (68 fig. 3, ‘lateral surface’)


         In regards to claim 5, Robertson discloses a sensor apparatus of claim 1, (see claim rejection 1) wherein the sensor-housing-top cap is aluminum.  (para 0026)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2021/0103036), in view of, Phinisee (US 2020/0355807).

          Robertson discloses:
          The sensor apparatus of claim 1, (see claim rejection 1) 


          Robertson does not teach:

           wherein the groove has a surface roughness Ra of at most 10 microns.  

          Phinisee teaches:

           wherein the groove has a surface roughness Ra of at most 10 microns.  (44, 82 fig. 5)

          Robertson discloses the invention as interpreted through the claims above and the grooves 44 and 82 of figure 5, however, does not go into detail of the structured shape of the circumferential cap, or the roughness of the groove of the cap.

          It would have been obvious before the effective filing date of the invention and an obvious matter of design choice to combine the ‘sensor apparatus’ of Robertson with the ‘groove’ of Phinisee-807 wherein the groove has a surface roughness Ra of at most 10 microns in order to provide a housing to protect sensors enclosed in the sensor apparatus structure. It appears that the claimed invention would perform equally well with any other size or geometric configuration though the specification does express the importance of the angled portion shown in fig 6 items 44, 46, 48 to rid excess moisture or liquid contaminants. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)




          In regards to claim 6, Robertson discloses a sensor apparatus of claim 1, (see rejection 1)

          Phinisee-807 discloses:

          wherein the topside of the circumferential cap includes a gutter elongated circumferentially around the axis.  (para(s) 0012-0014, 0039-0042; 88 fig(s) 5-6, ‘gutter’)


          In regards to claim 7, Robertson discloses a sensor apparatus of claim 6, (see claim rejection 6) Phinisee-807 discloses wherein the circumferential cap includes a channel extending radially outward relative to the axis from the gutter.  ( para(s) 0012-0014, 0039-0042, 80 fig(s) 4, 7)


          In regards to claim 8, Robertson disclose a sensor apparatus of claim 7, (see claim rejection 7) Phinisee-807 discloses wherein the gutter defines a plane at an oblique angle relative to the axis.  ( fig. 6, para(s) 00360-0039)


          In regards to claim 9, Robertson discloses a sensor apparatus of claim 8, (see claim rejection 8) Phinisee-807 discloses wherein the channel extends from a lowest point of the gutter.  ( fig(s) 5-7, para(s) 00360-0039) 


          In regards to claim 10, Robertson discloses a sensor apparatus of claim 9, (see claim rejection 9) Phinisee-807 discloses wherein the groove is elongated circumferentially around the axis from the channel to the channel. ( fig(s) 5-7, para(s) 00360-0039) 



          In regards to claim 11, Robertson discloses a sensor apparatus of claim 9, (see claim rejection 9) Phinisee-807 discloses wherein the gutter is elongated circumferentially around the axis from the channel to the channel.  ( fig(s) 5-7, para(s) 00360-0039) 



          In regards to claim 12, Robertson discloses a sensor apparatus of claim 6, (see claim rejection 6) Phinisee-807 discloses wherein the gutter includes a gutter wall at least partially constituting the gutter, and the gutter wall has a cross-section elongated circumferentially around the axis and extending diagonally outward and upward relative to the axis. ( fig(s) 5-7, para(s) 00360-0039) 
 


          In regards to claim 13, Robertson discloses a sensor apparatus of claim 1, (see claim rejection 1) Phinisee-807 discloses wherein the groove is elongated circumferentially at least 270° around the axis.  (para 0010)


          In regards to claim 14, Robertson discloses a sensor apparatus of claim 1, (see claim rejection 1) Phinisee-807 discloses wherein the groove is a first groove, the underside of the circumferential cap includes a second groove having a cross-section elongated circumferentially around the axis and extending upward from the first groove.  (fig(s) 5-7, para(s) 00360-0039) 



          In regards to claim 15, Robertson disclose a sensor apparatus of claim 14, (see claim rejection 14) Phinisee-807 discloses wherein the cross-section of the second groove curves from a lower end upwardly and outwardly to an upper end. (para 0015) 


          In regards to claim 16, Robertson discloses a sensor apparatus of claim 15, (see claim rejection 15) Phinisee-807 discloses  wherein the upper end of the cross-section of the second groove has a tangent line forming an upward-facing angle with the axis that is greater than 45 .  (para 0015; fig(s) 5-6)


            In regards to claim 17, Robertson discloses a sensor apparatus of claim 1, (see claim rejection 1) Phinisee-807 discloses wherein a diameter of the groove at the lower end of the cross-section of the groove is at least as great as a diameter of the sensor window. (fig(s) 5-7)






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852